In a habeas corpus proceeding, relator appeals from an order of the Supreme Court, Dutchess County, entered October 25, 1961, after a hearing, which dismissed the writ and remanded him to the custody of respondent. Relator is imprisoned by virtue of a final judgment rendered after trial. He now contends that error was committed at the trial by the admission of testimony as to the complainant’s prior identification of him. The judgment of conviction was affirmed on appeal (People v. Sadowy, 1 A D 2d 1036, cert. denied, 352 U. S. 933). Order affirmed. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.